Exhibit SUBSIDIARIES OF REGISTRANT SUBSIDIARY STATE OR JURISDICTION OF INCORPORATION OR ORGANIZATION Cenveo Corporation Delaware Cenveo Alberta Finance, LP Canada Cenveo Commercial Ohio, LLC Colorado Cenveo Government Printing, Inc. Colorado Cenveo McLaren Morris and Todd Company Canada 3120587 Nova Scotia Company Canada Cenveo Omemee LLC Delaware Cenveo Resale Ohio, LLC Colorado Cenveo Services, LLC Colorado CNMW Investments, Inc. Delaware Colorhouse China, Inc. Colorado Discount Labels, LLC Indiana Rx Technology Corp. Delaware Rx JV Holding, Inc. Delaware CRX Holding, Inc. Delaware CRX JV, LLC Delaware PC Ink Corp. Delaware Printegra Corporation Georgia Madison/Graham ColorGraphics, Inc. California Madison/Graham ColorGraphics Interstate Services, Inc. California Cadmus Delaware, Inc. Delaware Cadmus Direct Marketing, Inc. North Carolina Cadmus Financial Distribution, Inc. Virginia Cadmus Hong Kong Limited Hong Kong Cadmus Interactive, Inc. Georgia Cadmus International Holdings, Inc. Virginia Cadmus Investments, LLC Delaware Cadmus Journal Services, Inc. Virginia Cadmus KnowledgeWorks International Ltd. (Mauritius) Mauritius KnowledgeWorks Global Ltd. (India) India Cadmus Marketing Group, Inc. Virginia Cadmus Marketing, Inc. Virginia Cadmus Marketing UK Limited (UK) UK Cadmus/O’Keefe Marketing, Inc. Virginia Cadmus Packaging Company Limited (Thailand) Thailand Cadmus Packaging Private Limited (India) India Cadmus Packaging (Shanghai) Co. Ltd. (China) China Cadmus Printing Group, Inc. Virginia Cadmus Technology Solutions, Inc. Virginia Cadmus UK, Inc. Virginia CDMS Management, LLC Delaware Expert Graphics, Inc. Virginia Garamond/Pridemark Press, Inc. Maryland Old TSI, Inc. Georgia Port City Press, Inc. Maryland Science Craftsman Incorporated New York Vaughn Printers Incorporated Florida VSUB Holding Company Virginia Washburn Graphics, Inc. North Carolina Commercial Envelope Manufacturing Co. Inc. New York Berlin & Jones Co., LLC New York Henrich Envelope, LLC New York Cenveo CEM, LLC Delaware Cenveo CEM, Inc. Delaware Rex Corporation Florida 136 Eastport Road, LLC Delaware Lightning Labels, LLC Delaware Nashua Corporation Massachusetts Nashua International, Inc. Delaware Nashua FSC Limited Jamaica Nashua P.R. Inc. Puerto Rico
